DETAILED ACTION
1.	This Office Action is responsive to claims filed for App. 17/700,670 on December 1, 2022. Claims 1-16 are pending.

America Invents Act
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-3, 6-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Agustin ( US 2019/0219903 A1 ).

	Agustin teaches in Claim 1:
A projection image adjustment method ( [0001] discloses a plurality of projection devices in which positional adjustment is performed ) comprising: 
acquiring projection information including first arrangement information corresponding to a number of a plurality of partial images projected on a projection surface from a plurality of projectors, the plurality of partial images being arranged in a first direction in such a way as to partly overlap each other ( Figure 12, [0047], [0052] disclose step S11 in a camera captures a plurality of projection images 210 to 240 and provides these images to an image obtaining unit. Please note Figures 7A-7B, [0052] which teach of overlap widths 500 and 501, which represent the overlap aspects of the projection images. As shown, please note the arrangement of the images and the overlap in both a X and Y direction, i.e. arranged in a first direction at least. To clarify, the widths are in a vertical and horizontal direction, reading at least in an arrangement of projection images in one of those direction/arrangement ); 
deciding a number of a plurality of adjustment points in the first direction in such a way that the plurality of adjustment points are arranged in an overlap area where the plurality of partial images overlap each other, based on the first arrangement information, [each of the adjustment points being a geometric point] ( Figure 12, [0048] disclose step S15 of an adjustment amount calculation unit 14 which calculates the adjustment direction and the adjustment length, a process which is described in Figures 7A-7D and 8A-8B. Figures 8A-8B, [0056]-[0058] disclose that by using the overlap widths 500 and 501, several adjustment lengths 500x are determined (read as a plurality of adjustment points and this is determined in pixel units, further emphasis for a plurality of adjustment points, [0039]) for the vertical and horizontal directions. Again, this is based on the overlap aspects of the images. As for aspects of the geometric shape, please note the obviousness-type section below ); 
projecting, by the plurality of projectors, an image for adjustment including [the decided number of plurality] of adjustment points arranged in the first direction, as a projection image formed by the plurality of partial images on the projection surface ( Figure 12, [0050] disclose step S17 which discloses an output unit 17 outputs an image to each of the projectors such that the generated adjustment indicator(s) are disposed on the screen while being superimposed on the projection image that has already been projected (read as formed by the plurality of partial images as it is based on the original) ); 
accepting an operation of moving the plurality of adjustment points included in the image for adjustment; changing a visual aspect of the image for adjustment, based on the operation ( Figure 12, [0072] discloses step S20 in which a displacement obtaining unit 34 obtains the displacement of each of the projectors from a motion sensor. Figures 11A-11B, [0070] describe this process in which the positional alignment of the projectors is done using the adjustment indicators which were determined earlier. To clarify, based on the alignment process, the projector(s) are moved which results in a shift of the projected image(s), i.e. a visual aspect is changed ); and 
deciding a correction parameter for adjusting a visual aspect of the projection image, based on the change in the 42 visual aspect of the image for adjustment ( Figure 12, [0073] discloses step S21 in which a determination is made whether or not the projectors are in a correct position based on the adjustment length/width and direction, as described above. If it not, then the adjustment indicator determination process is repeated, i.e. generated again, a second adjustment based on the initial adjustment, i.e. a correction parameter ); but

Agustin, for the embodiment described above, such as Figures 7A-7D, does not disclose the plurality of adjustment points of “being a geometric point”.

To clarify, Agustin teaches of overlap widths 500 and 501 which are essentially used as determining the amount of adjustment, but these arguably may not be geometric points, but rather geometric shapes (note the rectangular aspects, as shown).

Respectfully, given Agustin teaches of determining an adjustment amount, it is a design choice issue as to the specifics of the adjustment points, whether it is in terms of widths or geometric points. One of ordinary skill in the art would be able to implement different ways of indicating the amount of adjustment.

To clarify, in another embodiment, Figures 9A-9D, [0061], Agustin teaches of adjustment indicators 1610, 1221, 1231 and 1241 and these have a same shape as a reference indicator 1600. Similar to other embodiments of Agustin, this allows for the correct levels of adjustment of the partial images for proper alignment. Examiner notes that this embodiment demonstrates two points: one is that the exact graphic of adjustment (such as being a width versus a point, etc, is a design choice issue and Agustin themselves teaches of multiple embodiments to implement this) and second, Figure 9A-9D shows a geometric shape/point (respectfully, examiner does not see a distinction between a square adjustment indicator of Agustin and Applicant’s measurement points Pm, shown in Figure 7A, [0063]). Again, examiner stresses the design choice issue given Agustin teaches to determine a level of adjustment; how that is implemented, whether it is through a width measurement, or a plurality of adjustment indicators (taking on a square shape, or another shape), is a design choice issue and is not a patentable distinction.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the geometric adjustment indicators, as taught by Agustin, with the motivation that it is a design choice issue to one of ordinary skill in the art, ( Agustin, [0061] ).

	Agustin teaches in Claim 2:
	The projection image adjustment method according to claim 1, wherein the first arrangement information is information representing the number of the plurality of partial images arranged in the first direction. ( Figure 5A, [0039] disclose an overlap width 501 in the horizontal direction as well as overlap width 500 in the vertical direction. These two overlaps represent the overlap amount (read as information) for the projection images )

	Agustin teaches in Claim 3:
	The projection image adjustment method according to claim 1, wherein the first arrangement information is information representing a number of the overlap areas along the first direction. ( Figure 5A, [0039] disclose the overlap widths is determined in pixel units and examples of the width are provided as a number )

	Agustin teaches in Claim 6:
	The projection image adjustment method according to claim 1, wherein the projection information includes first density information about a density of arrangement of the plurality of arrangement points in the first direction, and the number of the plurality of adjustment points in the first direction is decided, based on the first arrangement information and the first density information. ( [0039] considers the pixel units (read as density) in each of the horizontal and vertical directions. This is based on the resolution, such as 1920 x 1200 and the determined pixel units is based on this. Respectfully, given the differences in horizontal and vertical aspects in a resolution of 1920 x 1200, it is clear the pixel units in each direction is based on this )

	Agustin teaches in Claim 7:
	The projection image adjustment method according to claim 6, wherein the number of the plurality of adjustment points in the first direction is cxm+l, c being the number of the plurality of partial images arranged in the first direction decided according to the first arrangement information, and m being a natural number corresponds to the first density information. ( To clarify, Agustin teaches to determine the overlap widths and this is in terms of pixel units. Again, the amount of overlap is what determines the pixel units and the amount of overlap is dependent on the direction of arrangement, whether vertical or horizontal. Even though there are, for example, two partial images in either direction, the amount of overlap is not the same between the vertical and horizontal directions and this determination is made with the overlap widths )

	Agustin teaches in Claim 8:
	The projection image adjustment method according to claim 1, wherein the plurality of partial images are arranged in such a way as to partly overlap each other in a second direction intersecting the first direction, the projection information includes second arrangement information corresponding to a number of the plurality of partial images arranged in the second direction, in the image for adjustment, the plurality of adjustment points are arranged in the second direction, and the number of the plurality of adjustment points in the second direction is decided in such a way that the plurality of adjustment points are arranged in the overlap area, based on the second arrangement information. ( Similar to the reasoning provided in Claim 1 with regards to the first direction, which could be either the vertical or the horizontal direction (Figure 5A teaches of both), the second direction, and its associated arrangement, would be the other of the two directions. The same reasoning to determine the overlap width in one/first direction is applicable to determining the overlap width in the other/second direction )

	Agustin teaches in Claim 9:
	The projection image adjustment method according to claim 8, wherein the second arrangement information is information representing the number of the plurality of partial images arranged in the second direction. ( The same reasoning in Claim 2 is also applicable here since two directions are being determined with the same analysis: Figure 5A, [0039] disclose an overlap width 501 in the horizontal direction as well as overlap width 500 in the vertical direction. These two overlaps represent the overlap amount (read as information) for the projection images )

	Agustin teaches in Claim 10:
	The projection image adjustment method according to claim 8, wherein the second arrangement information is information representing a number of the overlap areas along the second direction. ( The same reasoning in Claim 3 is also applicable here since two directions are being determined with the same analysis: Figure 5A, [0039] disclose the overlap widths is determined in pixel units and examples of the width are provided as a number )

	Agustin teaches in Claim 13:
	The projection image adjustment method according to claim 8, wherein the projection information includes second density information about a density of arrangement of the plurality of arrangement points in the second direction, and the number of the plurality of adjustment points in the second direction is decided, based on the second arrangement information and the second density information. ( The same reasoning in Claim 6 is also applicable here since two directions are being determined with the same analysis: [0039] considers the pixel units (read as density) in each of the horizontal and vertical directions. This is based on the resolution, such as 1920 x 1200 and the determined pixel units is based on this. Respectfully, given the differences in horizontal and vertical aspects in a resolution of 1920 x 1200, it is clear the pixel units in each direction is based on this )

	Agustin teaches in Claim 14:
	The projection image adjustment method according to claim 13, wherein the number of the plurality of adjustment points in the second direction is bxn+1, b being the number of the plurality of partial images arranged in the second direction decided according to the second arrangement information, and n being a natural number corresponds to the second density information. ( To clarify, Agustin teaches to determine the overlap widths and this is in terms of pixel units. Again, the amount of overlap is what determines the pixel units and the amount of overlap is dependent on the direction of arrangement, whether vertical or horizontal. Even though there are, for example, two partial images in either direction, the amount of overlap is not the same between the vertical and horizontal directions and this determination is made with the overlap widths )

	Agustin teaches in Claim 15:
	An information processing device ( [0001] discloses a plurality of projection devices in which positional adjustment is performed ) comprising: 
one or a plurality of processors ( [0077] discloses one or more processors for performing the instructions described below ) programmed to: 
 	acquire projection information including first arrangement information corresponding to a number of a plurality of partial images projected on a projection surface from a plurality of projectors, the plurality of partial images are arranged in a first direction in such a way as to partly overlap each other ( Figure 12, [0047], [0052] disclose step S11 in  a camera captures a plurality of projection images 210 to 240 and provides these images to an image obtaining unit. Please note Figures 7A-7B, [0052] which teach of overlap widths 500 and 501, which represent the overlap aspects of the projection images. As shown, please note the arrangement of the images and the overlap in both a X and Y direction, i.e. arranged in a first direction at least. To clarify, the widths are in a vertical and horizontal direction, reading at least in an arrangement of projection images in one of those direction/arrangement ); 
decide a number of a plurality of adjustment points in the first direction in such a way that the plurality of adjustment points are arranged in an overlap area where the plurality of partial images overlap each other, based on the first arrangement information [each of the adjustment points being a geometric point] ( Figure 12, [0048] disclose step S15 of an adjustment amount calculation unit 14 which calculates the adjustment direction and the adjustment length, a process which is described in Figures 7A-7D and 8A-8B. Figures 8A-8B, [0056]-[0058] disclose that by using the overlap widths 500 and 501, several adjustment lengths 500x are determined (read as a plurality of adjustment points and this is determined in pixel units, further emphasis for a plurality of adjustment points, [0039]) for the vertical and horizontal directions. Again, this is based on the overlap aspects of the images. As for aspects of the geometric shape, please note the obviousness-type section below ); 
project, by the plurality of projectors, an image for adjustment including [the decided number of] the plurality of adjustment points are arranged in the first direction, as a projection image formed by the plurality of partial images on the projection surface ( Figure 12, [0050] disclose step S17 which discloses an output unit 17 outputs an image to each of the projectors such that the generated adjustment indicator(s) are disposed on the screen while being superimposed on the projection image that has already been projected (read as formed by the plurality of partial images as it is based on the original) ); 
accept an operation of moving the plurality of adjustment points included in the image for adjustment, change a visual aspect of the image for adjustment, based on the operation ( Figure 12, [0072] discloses step S20 in which a displacement obtaining unit 34 obtains the displacement of each of the projectors from a motion sensor. Figures 11A-11B, [0070] describe this process in which the positional alignment of the projectors is done using the adjustment indicators which were determined earlier. To clarify, based on the alignment process, the projector(s) are moved which results in a shift of the projected image(s), i.e. a visual aspect is changed ); and 
control a decision about a correction parameter for adjusting a visual aspect of the projection image, based on the change in the visual aspect of the image for adjustment ( Figure 12, [0073] discloses step S21 in which a determination is made whether or not the projectors are in a correct position based on the adjustment length/width and direction, as described above. If it not, then the adjustment indicator determination process is repeated, i.e. generated again, a second adjustment based on the initial adjustment, i.e. a correction parameter ); but

Agustin, for the embodiment described above, such as Figures 7A-7D, does not disclose the plurality of adjustment points of “being a geometric point”.

To clarify, Agustin teaches of overlap widths 500 and 501 which are essentially used as determining the amount of adjustment, but these arguably may not be geometric points, but rather geometric shapes (note the rectangular aspects, as shown).

Respectfully, given Agustin teaches of determining an adjustment amount, it is a design choice issue as to the specifics of the adjustment points, whether it is in terms of widths or geometric points. One of ordinary skill in the art would be able to implement different ways of indicating the amount of adjustment.

To clarify, in another embodiment, Figures 9A-9D, [0061], Agustin teaches of adjustment indicators 1610, 1221, 1231 and 1241 and these have a same shape as a reference indicator 1600. Similar to other embodiments of Agustin, this allows for the correct levels of adjustment of the partial images for proper alignment. Examiner notes that this embodiment demonstrates two points: one is that the exact graphic of adjustment (such as being a width versus a point, etc, is a design choice issue and Agustin themselves teaches of multiple embodiments to implement this) and second, Figure 9A-9D shows a geometric shape/point (respectfully, examiner does not see a distinction between a square adjustment indicator of Agustin and Applicant’s measurement points Pm, shown in Figure 7A, [0063]). Again, examiner stresses the design choice issue given Agustin teaches to determine a level of adjustment; how that is implemented, whether it is through a width measurement, or a plurality of adjustment indicators (taking on a square shape, or another shape), is a design choice issue and is not a patentable distinction.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the geometric adjustment indicators, as taught by Agustin, with the motivation that it is a design choice issue to one of ordinary skill in the art, ( Agustin, [0061] ).

	Agustin teaches in Claim 16:
	A projection system ( [0001] discloses a plurality of projection devices in which positional adjustment is performed ) comprising: 
a plurality of projectors projecting a plurality of partial images arranged in a first direction in such a way as to partly overlap each other; and an information processing device including one or a plurality of processors programmed to: acquire projection information including first arrangement information corresponding to a number of the plurality of partial images arranged in the first direction ( Figure 12, [0047], [0052] disclose step S11 in  a camera captures a plurality of projection images 210 to 240 and provides these images to an image obtaining unit. Please note Figures 7A-7B, [0052] which teach of overlap widths 500 and 501, which represent the overlap aspects of the projection images. As shown, please note the arrangement of the images and the overlap in both a X and Y direction, i.e. arranged in a first direction at least. To clarify, the widths are in a vertical and horizontal direction, reading at least in an arrangement of projection images in one of those direction/arrangement. [0077] discloses one or more processors which can perform these instructions ); 
decide a number of a plurality of adjustment points in the first direction in such a way that the plurality of adjustment points are arranged in an overlap area where the plurality of partial images overlap each other, based on the first arrangement information, [each of the adjustment points being a geometric point] ( Figure 12, [0048] disclose step S15 of an adjustment amount calculation unit 14 which calculates the adjustment direction and the adjustment length, a process which is described in Figures 7A-7D and 8A-8B. Figures 8A-8B, [0056]-[0058] disclose that by using the overlap widths 500 and 501, several adjustment lengths 500x are determined (read as a plurality of adjustment points and this is determined in pixel units, further emphasis for a plurality of adjustment points, [0039]) for the vertical and horizontal directions. Again, this is based on the overlap aspects of the images ); 
project, by the plurality of projectors, an image for adjustment including [the decided number of] the plurality of adjustment points are arranged in the first direction, as a projection image formed by the plurality of partial images on a projection surface ( Figure 12, [0050] disclose step S17 which discloses an output unit 17 outputs an image to each of the projectors such that the generated adjustment indicator(s) are disposed on the screen while being superimposed on the projection image that has already been projected (read as formed by the plurality of partial images as it is based on the original) ); 
accept an operation of moving the plurality of adjustment points included in the image for adjustment, change a visual aspect of the image for adjustment, based on the operation ( Figure 12, [0072] discloses step S20 in which a displacement obtaining unit 34 obtains the displacement of each of the projectors from a motion sensor. Figures 11A-11B, [0070] describe this process in which the positional alignment of the projectors is done using the adjustment indicators which were determined earlier. To clarify, based on the alignment process, the projector(s) are moved which results in a shift of the projected image(s), i.e. a visual aspect is changed ); and 
decide a correction parameter for adjusting a visual aspect of the projection image, based on the change in the visual aspect of the image for adjustment ( Figure 12, [0073] discloses step S21 in which a determination is made whether or not the projectors are in a correct position based on the adjustment length/width and direction, as described above. If it not, then the adjustment indicator determination process is repeated, i.e. generated again, a second adjustment based on the initial adjustment, i.e. a correction parameter ); but

Agustin, for the embodiment described above, such as Figures 7A-7D, does not disclose the plurality of adjustment points of “being a geometric point”.

To clarify, Agustin teaches of overlap widths 500 and 501 which are essentially used as determining the amount of adjustment, but these arguably may not be geometric points, but rather geometric shapes (note the rectangular aspects, as shown).

Respectfully, given Agustin teaches of determining an adjustment amount, it is a design choice issue as to the specifics of the adjustment points, whether it is in terms of widths or geometric points. One of ordinary skill in the art would be able to implement different ways of indicating the amount of adjustment.

To clarify, in another embodiment, Figures 9A-9D, [0061], Agustin teaches of adjustment indicators 1610, 1221, 1231 and 1241 and these have a same shape as a reference indicator 1600. Similar to other embodiments of Agustin, this allows for the correct levels of adjustment of the partial images for proper alignment. Examiner notes that this embodiment demonstrates two points: one is that the exact graphic of adjustment (such as being a width versus a point, etc, is a design choice issue and Agustin themselves teaches of multiple embodiments to implement this) and second, Figure 9A-9D shows a geometric shape/point (respectfully, examiner does not see a distinction between a square adjustment indicator of Agustin and Applicant’s measurement points Pm, shown in Figure 7A, [0063]). Again, examiner stresses the design choice issue given Agustin teaches to determine a level of adjustment; how that is implemented, whether it is through a width measurement, or a plurality of adjustment indicators (taking on a square shape, or another shape), is a design choice issue and is not a patentable distinction.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the geometric adjustment indicators, as taught by Agustin, with the motivation that it is a design choice issue to one of ordinary skill in the art, ( Agustin, [0061] ).

6.	Claims 4, 5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Agustin ( US 2019/0219903 A1 ), as applied to Claim 1, further in view of Urano et al.
( US 2019/0191134 A1 ).

As per Claim 4:
	Agustin does not explicitly teach of “deciding a plurality of options for the number of the plurality of adjustment points, based on the first arrangement information; accepting an operation of selecting one option from among the plurality of options; and deciding the number of the plurality of adjustment points in the first direction, based on the one option.”

However, in the same field of endeavor, multiple projector systems, Urano teaches of aligning various projectors, ( Urano, [0149] ). In particular, an analysis can be performed to determiner an order in a list of which projectors are set as the reference projector as well as which projects are selected to re-align. Agustin teaches in Figures 4A-4C, 7A-7D, [0038] of a similar concept of determining a reference projector and the adjustment process changes depending on which projector is selected as the reference projector (read as selecting one option/projector, from a plurality of options/projectors). Furthermore, Urano teaches of selecting only a partial number of the projectors, either by the user, or automatically, resulting in a different number of adjustments being made as well.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the selection process, as taught by Urano, in order to best determine the reference projector to allow the user to make the necessary adjustments, ( Urano, [0086] ). To clarify, by having options and determining the optimal reference projector, effective conversion can be performed.

	Agustin teaches in Claim 5:
	The projection image adjustment method according to claim 4, wherein each of the plurality of options satisfies cxx+l, c being the number of the plurality of partial images arranged in the first direction decided according to the first arrangement information, and x being a natural number. ( Respectfully, x is not well defined here other than being a natural number. Agustin teaches of a plurality of partial images and given the combination teaches of selecting one projector out of several (the several making up the variable c as each projector outputs one of the c images), this relationship is taught )

	As per Claim 11:
	Agustin does not explicitly teach of deciding a plurality of options for the number of the plurality of adjustment points, based on the second arrangement information; accepting an operation of selecting one option from among the plurality of options; and deciding the number of the plurality of adjustment points in the second direction, based on the one option.”

However, in the same field of endeavor, multiple projector systems, Urano teaches of aligning various projectors, ( Urano, [0149] ). In particular, an analysis can be performed to determiner an order in a list of which projectors are set as the reference projector as well as which projects are selected to re-align. Agustin teaches in Figures 4A-4C, 7A-7D, [0038] of a similar concept of determining a reference projector and the adjustment process changes depending on which projector is selected as the reference projector (read as selecting one option/projector, from a plurality of options/projectors). Furthermore, Urano teaches of selecting only a partial number of the projectors, either by the user, or automatically, resulting in a different number of adjustments being made as well.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the selection process, as taught by Urano, in order to best determine the reference projector to allow the user to make the necessary adjustments, ( Urano, [0086] ). To clarify, by having options and determining the optimal reference projector, effective conversion can be performed.

	Agustin teaches in Claim 12:
	The projection image adjustment method according to claim 11, wherein each of the plurality of options satisfies bxy+1, b being the number of the plurality of partial images arranged in the second direction decided according to the second arrangement information, and y being a natural number. ( Respectfully, x is not well defined here other than being a natural number. Agustin teaches of a plurality of partial images and given the combination teaches of selecting one projector out of several (the several making up the variable c as each projector outputs one of the c images), this relationship is taught )

Response to Arguments
7.	Applicant’s arguments considered, but are respectfully not persuasive.
	Please note the updated rejection in light of the claim amendments. Applicant argues Agustin does not teach of “each of the adjustment points being a geometric point”, but does not explicitly put forth an explanation.
	Respectfully, Agustin teaches of several embodiments in which adjustment can be made. As Applicant notes, one embodiment uses width dimensions, such as Figures 7A-7D, but Figures 9A-9D uses a plurality of adjustment indicators which can be varied, based on the amount of adjustment (as can be seen from comparing within Figures 9A-9D). In this embodiment, the indicators are shown as geometric shapes/points. Regardless, the overlying point is that given Agustin teaches of performing an amount of adjustment and teaches of different geometric implements of performing this adjustment (widths, shapes/points, etc), it is a design choice as to how this is implemented. One of ordinary skill would realize geometric points, shapes, etc, could be used and the same functionality would be achieved.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459. The examiner can normally be reached Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621